DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 08 DECEMBER 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutta et al., US 2003/0023972 in view of Kilar et al., US 2012/0110618 and further in view of Sankaran et al., US 2014/0047473.

Regarding claim 1, Gutta discloses an electronic apparatus, comprising: 
a memory in which viewing history information of a user is stored (memory for storing viewing history information about a user; page 2, paragraph 20, and Fig. 1, elements 12, 14, and 18); and 
a processor configured to (with processor, such as CPU; page 1, paragraph 18, and Fig. 1, element 20): 
provide content including an advertisement to the user (incoming television content, i.e. for presentation to the user, and wherein can include advertisements; page 1, paragraph 17, and content output for display; page 2, paragraph 20); 
identify whether the advertisement is not preferred by the user based on information (system can determine that provided content, i.e. which includes a detected commercial, is unwanted based on obtained key word information in comparison with a viewing history/profile; page 1, paragraph 17, and page 2, paragraph 20, and page 3, paragraph 26); and
based on the advertisement being not preferred by the user, identify a user-preferred content based on the stored viewing history information (system can determine that provided content, i.e. which includes a detected commercial, is unwanted, and can therefore switch to one that satisfies the likes of the user; page 1, paragraphs 7 and 17, and page 2, paragraphs 18 and 20).

provide information including at least one user interface element selectable by the user to the user together with the advertisement that is not preferred by the user; and 
based on a user input for selecting the at least one user interface element being received, provide the identified user-preferred content instead of the advertisement that is not preferred by the user.
In a related art, Kilar does disclose provide information including at least one user interface element selectable by the user to the user together with the advertisement that is not preferred by the user (upon identification of non-preferred content, system can present user with an interface, presented at the same time as the non-preferred content, in order to select different content that is preferred by the user; Fig. 17B, elements 1710A-1710C, and page 30, paragraph 311, and wherein Ad Swap is an indication of content being non-preferred content; Fig. 17A, element 1709, and page 30, paragraphs 309-310); and 
at least one user interface element being received, provide the identified user-preferred content instead of the advertisement that is not preferred by the user (user selected content is then presented instead of the original content; page 30, paragraph 311).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gutta and Kilar, by allowing user selectable replacement content to be shown instead of original, non-preferred content, in order to provide an improved system and method which permits a user to select advertising that they wish to view, and permits a headend to rapidly, non-intrusively, and without uplinking information, determine if those advertisements are actually viewed (Kilar; page 3, paragraph 38).
Gutta in view of Kilar does not explicitly disclose obtain a ratio of a cumulative time corresponding to a genre of provided content with respect to a total user viewing time, and identifying content which is not preferred based on whether the ratio is less than a predetermined ratio.
In a related art, Sankaran does disclose obtain a ratio of a cumulative time corresponding to a genre of provided content with respect to a total user viewing time (gathering/determining a ratio of viewing time associated with particular keywords for viewed content in relation to total viewing time; page 1, paragraph 17, and page 4, paragraph 50, and wherein the keywords are associated with a combination ID which identifies a channel/content with specific category/genre; page 1, paragraph 16, and page 4, paragraph 48, and page 6, paragraph 70), and identifying content which is not preferred based on whether the ratio is less than a predetermined ratio (score can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gutta, Kilar, and Sankaran by allowing ratio determinations to be utilized when determining preferred/nonpreferred content, in order to provide an improved system and method for selecting advertisements based on obtained viewing history information associated with a customer that relates to durations of time for a particular television channel (Sankaran: see abstract).

Regarding claim 6, Gutta in view of Kilar and Sankaran discloses the processor is configured to: 
identify the genre of the advertisement provided to the user (Gutta; system can determine the type of commercials; page 1, paragraph 17, and page 2, paragraph 18, and by detecting keywords; page 3, paragraph 26, and wherein for particular types of commercials, i.e. considered genres as they can relate to different classifications such as automobiles, loans, shops, etc.; page 2, paragraph 18, and Sankaran; associated with a combination ID which identifies a channel/content with specific category/genre; page 1, paragraph 16, and page 4, paragraph 48, and page 6, paragraph 70); and


Regarding claim 7, Gutta in view of Kilar and Sankaran discloses the processor is configured to: 
acquire displayed text included in the content provided to the user (Gutta; system obtains and extracts closed captioning, i.e. displayed text, from the content; page 2, paragraph 20); and 
identify whether the content being provided to the user includes the advertisement based on the displayed text (Gutta; can determine whether content is a commercial based on analysis of the closed captioning; page 2, paragraphs 20 and 23-24, and page 3, paragraphs 24-25).

 8, Gutta in view of Kilar and Sankaran discloses the processor is configured to compare the displayed text with the stored viewing history information and, based on a result of the comparison, identify whether the advertisement provided to the user is preferred or not preferred by the user (Gutta; system can compare text keywords from closed captioning with viewing history/profile information in order to determine if the commercial is liked/disliked; page 3, paragraph 26).

Regarding claim 9, Gutta in view of Kilar and Sankaran discloses the processor is configured to repeatedly provide the information to the user corresponding to the identified user-preferred content during consecutive units of content provided to the user (Gutta; system performs the operations during a commercial break, page 1, paragraph 17, and wherein this includes individual commercials making up a commercial area, i.e. consecutive individual commercials; page 2, paragraph 20, and page 3, paragraph 26).

Regarding claim 10, Gutta in view of Kilar and Sankaran discloses based on the advertisement being not preferred by the user, provide the identified user-preferred content together with the advertisement that is not preferred by the user (Gutta; system can determine that provided content, i.e. which includes a detected commercial, is unwanted, and can therefore switch to one that satisfies the likes of the user; page 1, paragraph 17, and page 2, paragraph 20, and Kilar; interface of alternate/preferred content for selection can be shown at the same time as the non-preferred content; Fig. 17B, elements 1710A-1710C, and page 30, paragraph 311).

11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 16, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 19, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Claim 20, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 10, and 11.  The following additional limitations are also disclosed:
a display configured to display content to a user (Gutta; display device; Fig. 1, element 26, and page 2, paragraph 20).

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gutta et al., US 2003/0023972 in view of Kilar et al., US 2012/0110618 and Sankaran et al., US 2014/0047473 and further in view of Chen et al., US 2015/0143411.

Regarding claim 3, Gutta in view of Kilar and Sankaran discloses all the claimed limitations of claim 1, as well as receiving advertisement information regarding the 
Gutta in view of Kilar and Sankaran does not explicitly disclose a communication interface configured to receive, from an external server, advertisement information.
In a related art, Chen does disclose a communication interface configured to receive, from an external server, advertisement information (can receive advertisement information/data via communication with server; page 3, paragraph 36, and Fig. 3, elements S34 and S35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gutta, Kilar, Sankaran, and Chen, by allowing communication with a server for transmission and reception of advertisement data/information, in order to provide an improved interactive advertisement system and method that can offer a television (TV) viewer at least one advertisement based on a selected TV advertisement (Chen; page 1, paragraph 6).

Regarding claim 4, Gutta in view of Kilar, Sankaran, and Chen discloses the advertisement information includes at least one from among company information, 

Regarding claim 5, Gutta in view of Kilar and Sankaran discloses all the claimed limitations of claim 1, as well as preferences for certain commercial types (Gutta; page 2, paragraph 18).  
Gutta in view of Kilar and Sankaran does not explicitly disclose determine a preference value of the advertisement; and 
identify whether the advertisement is preferred or not preferred by the user based on the determined preference value.
In a related art Chen does disclose determine a preference value of the advertisement (preference values for advertisements can be determined; pages 2-3, paragraphs 32-33); and 
identify whether the advertisement is preferred or not preferred by the user based on the determined preference value (system can determine preferred advertisement based on the preference values; pages 2-3, paragraphs 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the prior art of Gutta, Kilar, Sankaran, and Chen, by allowing specific preference values to be set for certain advertisements/commercials, in order to provide an improved interactive advertisement 

Claim 13, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RANDY A FLYNN/Primary Examiner, Art Unit 2424